Citation Nr: 1135992	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a disorder characterized by loss of balance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia. 

The issue of entitlement to service connection for a disorder characterized by loss of balance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be manifested by worse than a level II impairment of auditory acuity in the right ear and level I impairment of acuity in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable evaluation for the Veteran's bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in October 2006 which explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claims.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained the manner whereby VA assigns ratings and effective dates for service connected disabilities. 

The Veteran's claim for a higher rating for his bilateral hearing loss is a downstream issue from his claim for entitlement to service connection for that disability.  The RO granted service connection for hearing loss in right ear in a January 2007 rating decision and assigned a 0 percent rating for this disability.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating. Additionally, he disagreed with the denial of service connection for hearing loss in the left ear.  In a subsequent rating action of December 2009, both ears are considered service connected from the date of the claim and a noncompensable rating was assigned.  In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  The Veteran was sent supplemental statements of the case (SSOCs) in December 2009 and in April 2010 that addressed the rating for the Veteran's bilateral hearing loss.  Furthermore earlier SOCs and SSOCs addressed the rating for the Veteran's right ear hearing loss, rated noncompensably disabling, prior to the grant of service connection for left ear hearing loss.

In addition to its duties to provide the claimant with various notices, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private audiograms that the Veteran submitted copies of, and the written contentions of the Veteran.  The Veteran was also afforded 2 VA examinations, both of which adequately documented the symptoms and functional effects of the Veteran's hearing loss.

For these reasons, the Board concludes that VA satisfied its obligations pursuant to the VCAA in this case. 

II.  Initial Rating

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

At a VA contract examination in November 2006 , pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
20
25
45
LEFT
50
20 
20
30

The average pure tone threshold in decibels was 27.5 for the right ear and 21.25 for the left ear.  The Veteran's speech recognition ability was 96 percent for the right ear and 96 percent for the left ear.  

The diagnosis was sensorineural hearing loss.  The examiner also suspected a central auditory processing disorder.  The examiner noted that the Veteran reported excessive difficulty with background noise in day to day conversations.  However, his hearing loss was mild and his complaints were out of proportion to the level of hearing loss that was currently displayed on his recent audiogram.  

Applying 38 C.F.R. §4.85, Table VI to the results of the audiological testing, this indicates a Level I impairment of hearing in each ear.  Applying Table VII, this yields a noncompensable rating.

The Veteran submitted copies of 3 private audiograms that were conducted in January 2008 and a reference audiogram that was conducted in March 2007.  No speech recognition testing was done in conjunction with these tests.


For the March 2007 audiogram, the average pure tone thresholds, in decibels, were:

HERTZ

1000
2000
3000
4000
RIGHT
0
5
15
40
LEFT
0
10
5
15

This yields an average pure tone threshold in decibels of 15 in the right ear and 7.5 in the left ear.  

For the 3 January 2008 audiograms, pure tone thresholds, in decibels, were as follows:

Audiogram 1:

HERTZ

1000
2000
3000
4000
RIGHT
10
10
20
60
LEFT
0
15
10
30

This yields an average pure tone threshold of 25 in the right ear and 13.75 in the left ear.

Audiogram 2:

HERTZ

1000
2000
3000
4000
RIGHT
20
10
30
45
LEFT
10
20
15
35

This yields an average pure tone threshold of 26.25 in the right ear and 20 in the left ear.


Audiogram 3:

HERTZ

1000
2000
3000
4000
RIGHT
20
10
30
50
LEFT
10
20
20
45

This yields an average pure tone threshold of 27.25 in the right ear and 23.75 in the left ear.

The Veteran also submitted an audiogram from a private audiologist dated in  February 2008.  That audiogram showed pure tone thresholds, in decibels, as follows:  

HERTZ

1000
2000
3000
4000
RIGHT
20
20
35
60
LEFT
15
20
No result shown
35

This yields a pure tone average of 33.75 for the right ear.  An average could not be calculated for the left ear because no result was reported at 3000 Hertz.  However, the audiologist noted pure tone averages of 20 for the right ear and 18 for the left ear.  Speech discrimination testing showed 100 percent speech recognition in each ear, although it is unclear whether the Maryland CNC test was used.  While the Board acknowledges that in some circumstances VA is obliged to contact a Veteran's private audiologist to determine what hearing test was used, see Savage v. Shinseki, 24 Vet. App. 259, 267 (2011) in this case this would not be of benefit to the Veteran since his scores on the private speech discrimination test were better than his scores on VA's test.  

Notably, some these private audiograms showed better hearing than was shown at the November 2006 VA contract examination.  The results of the third January 2008 audiogram were very similar to those of the November 2006 VA audiogram, with the Veteran showing slightly worse hearing in his left ear.  The results of the February 2008 audiogram showed slightly worse hearing in the right ear.  

The Veteran was administered another VA contract examination in November 2009.  At that time the Veteran described difficulty hearing telephone conversations and difficulty hearing conversations with friends and family members.

At that examination, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
25
20
30
50
LEFT
25
30
30
40

The average pure tone threshold in decibels was 31 for the right ear and 31 for the left ear.  The Veteran's speech recognition ability was 88 percent for the right ear and 100 percent for the left ear.  The examiner diagnosed mild sensorineural hearing loss. This yields a Level II impairment for the right ear and a level I impairment of the left ear.  Applying Table VII, this yields a 0 percent rating.  

The Veteran submitted another private audiogram dated in January 2010.  No speech recognition testing was done in conjunction with this test.  Pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
35
20
35
50
LEFT
20
25
30
35

The average pure tone threshold in decibels was 35 for the right ear and 27.5 in the left ear.  The private audiologist characterized the Veteran's right ear hearing loss as mild in the speech range and severe in the higher frequencies, and characterized the Veteran's left ear hearing loss as mild at all frequencies.  The results of this test are very similar to those shown at the November 2009 VA examination.  

The results of hearing tests do not show that the Veteran meets the criteria for a compensable rating for his hearing loss, which shows at most a level II impairment of hearing in the right ear and a level I impairment of hearing in the left ear.  This yields a noncompensable rating.  This rating contemplates the complaints that the Veteran has, but there is no basis for a compensable rating.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptom of hearing loss is specifically contemplated by the rating schedule.  While the physician who initially examined the Veteran noted the possibility of a central auditory processing disorder, the Veteran is not service connected for such a disorder, which is separate from his hearing loss; this therefore cannot be a basis for an extraschedular rating.  


ORDER

An initial compensable rating for hearing loss is denied.  


REMAND

The Veteran contends that he has a disorder characterized by balance problems that has existed since service and that this disorder is secondary to his service connected tinnitus.  At his initial VA contracted examination in November 2006 the Veteran complained that he had balance problems since 1984.  He has brief episodes of positional dizziness that last several seconds at a time.  He has one per week.

The Veteran submitted a letter from his private physician indicating that "tinnitus may be associated with balance disturbance." 

It is unclear from the evidence of record whether the Veteran has a balance disorder separate and apart from his tinnitus for which is already service connected and receiving the maximum rating for that disorder.  Therefore, a VA examination is necessary in order to determine whether the Veteran's symptoms of balance problems and positional dizziness are symptoms of a medical disorder other than tinnitus and, if so, whether it is due to the Veteran's service or to a service connected disability such as tinnitus.

Additionally, more recent treatment records should be obtained, if applicable.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his balance problem.  All identified treatment records should be obtained, if they are not already in the claims file.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the Veteran should be schedule for a VA examination.  The examiner should indicate whether the Veteran has a disorder that is characterized by dizziness and balance problems, and if so, whether it is a disability that is distinct from his tinnitus.  If so, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that this disorder is due to a disease or injury that occurred during the Veteran's service, including exposure to excessive noise.  The examiner should also indicate whether it is at least as likely as not (at least 50 percent likely) that any diagnosed disorder is caused or aggravated by the Veteran's tinnitus.  A complete rationale for the examiner's conclusions should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, then he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


